Old Mutual Funds II Supplement Dated October 21, 2011 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Prospectus of Old Mutual Funds II dated July 26, 2011 as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. Old Mutual Barrow Hanley Value Fund The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Barrow Hanley Value Fund – Management” on page 8 of the Prospectus: Investment Manager:Old Mutual Capital, Inc. Investment Sub-Adviser:Barrow Hanley Portfolio Managers: Name Title Length of Service with Barrow Hanley James P. Barrow Portfolio Manager President and Executive Director Since 1979 Since 2000 Robert J. Chambers, CFA Portfolio Manager, Managing Director Since 1994 Timothy J. Culler, CFA Portfolio Manager, Managing Director Since 1999 J. Ray Nixon, Jr. Portfolio Manager, Executive Director Since 1994 Mark Giambrone, CPA Portfolio Manager, Managing Director Since 1999 The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers” on page 80 of the Prospectus: OLD MUTUAL BARROW HANLEY VALUE FUND James P. Barrow founded Barrow Hanley in August 1979.Mr. Barrow serves as Portfolio Manager, a position he has held since 1979, and President, a position he has held since 2000. Robert J. Chambers, CFA joined Barrow Hanley in August 1994.Mr. Chambers is a Managing Director and Portfolio Manager and serves as a member of the large cap value equity team. Timothy J. Culler, CFA joined Barrow Hanley in May 1999.Mr. Culler is a Managing Director and Portfolio Manager and serves as a member of the large cap value equity team. J. Ray Nixon, Jr. joined Barrow Hanley in June 1994.Mr. Nixon is an Executive Director and Portfolio Manager and serves as member of the large cap value equity team. Mark Giambrone, CPA joined Barrow Hanley in January 1999.Mr. Giambrone is a Managing Director and Portfolio Manager and serves as a member of the large value equity team. Old Mutual Large Cap Growth Fund The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Large Cap Growth Fund – Management” on page 25 of the Prospectus: Investment Manager:Old Mutual Capital, Inc. Investment Sub-Adviser:Ashfield Portfolio Managers: Name Title Length of Service with Ashfield Peter A. Johnson Portfolio Manager/Analyst Since 1994 Gregory M. Jones, CFA Portfolio Manager/Analyst and Director of Global Equities Since 2011 J. Stephen Lauck, CFA President, CEO and Portfolio Manager/Analyst Since 1984 Marc W. Lieberman, CFA Director of Research Portfolio Manager/Analyst Since 2010 Since 2002 J. Stephen Thornborrow Portfolio Manager/Analyst Since 1984 The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers” on page 81 of the Prospectus: OLD MUTUAL LARGE CAP GROWTH FUND A team of portfolio managers comprise Ashfield’s Large Cap Investment Committee, which takes a team approach to applying the firm’s large cap growth equity investment philosophy and process.All portfolio decisions are made collectively by consensus of the Committee. Peter A. Johnson serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1994. Gregory M. Jones, CFA, serves as Director of Global Equities and Portfolio Manager/Analyst for Ashfield, positions he has held since January 2011. Prior to joining Ashfield, Mr. Jones served as Manager of Emerging Markets and Developed Asia for Omega Advisors from March 2010 to January 2011, and also as Chief Executive Officer of Jadeite Capital from 2007 to January 2011. Mr. Jones served as Managing Director and Senior Portfolio Manager for Clay Finlay Inc. from 1995 to 2007. J. Stephen Lauck, CFA, serves as President, CEO and Portfolio Manager/Analyst for Ashfield, a position he has held since 1984. Marc W. Lieberman, CFA, serves as Director of Research (since October 2010) and Portfolio Manager/Analyst for Ashfield (since 2002). J. Stephen Thornborrow serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1984. The following replaces in its entirety the section of the Prospectus entitled “More About the Funds – Non-Fundamental Investment Policy” on page 60 of the Prospectus: Each of the Old Mutual Focused Fund, Old Mutual Large Cap Growth Fund, Old Mutual Copper Rock International Small Cap Fund, Old Mutual TS&W Mid-Cap Value Fund, Old Mutual TS&W Small Cap Value Fund, Old Mutual Dwight Intermediate Fixed Income Fund and Old Mutual Dwight Short Term Fixed Income Fund has a non-fundamental policy that states under normal conditions, it will invest at least 80% of total assets plus the amount of any borrowings for investment purposes in the type of investments suggested by its name.Each Fund will provide notice to its respective shareholders at least 60 days prior to any change to this investment policy. Distributed by Old Mutual Investment Partners R-11-06710/2011 Old Mutual Funds II Supplement Dated October 21, 2011 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Statement of Additional Information of Old Mutual Funds II dated July 26, 2010 as supplemented (the “SAI”).You should retain your SAI and current supplements for future reference.You may obtain an additional copy of the SAI and all current supplements, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following table replaces in its entirety the table in the SAI entitled “Exhibit C – Portfolio Manager Disclosure” on page C-1 of the SAI: NAME OF PORTFOLIO MANAGER NAME OF FUND DOLLAR RANGE OF INVESTMENTS IN EACH FUND James P. Barrow Barrow Hanley Value Fund Over $1,000,000 Dennis Bein Analytic U.S. Long/Short Fund None Ryan Brown Analytic U.S. Long/Short Fund $1 - $10,000 Harindra de Silva Analytic U.S. Long/Short Fund None Robert J. Chambers, CFA* Barrow Hanley Value Fund None Timothy J. Culler, CFA* Barrow Hanley Value Fund None Stephen Dexter Copper Rock International Small Cap Fund None Mark Giambrone, CPA* Barrow Hanley Value Fund None David R. Hardin Barrow Hanley Core Bond Fund None Brett P. Hawkins TS&W Mid-Cap Value Fund $10,001 - $50,000 Jerome J. Heppelmann Focused Fund $500,001 - $1,000,000 Peter A. Johnson Large Cap Growth Fund None Gregory M. Jones Large Cap Growth Fund None W. Frank Koster Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None J. Stephen Lauck Large Cap Growth Fund $100,001 - $500,000 NAME OF PORTFOLIO MANAGER NAME OF FUND DOLLAR RANGE OF INVESTMENTS IN EACH FUND Marc W. Lieberman Large Cap Growth Fund $10,001 - $50,000 Mark C. Luchsinger, CFA Barrow Hanley Core Bond Fund None Edwin A. Martin Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None J. Scott McDonald, CFA Barrow Hanley Core Bond Fund None Edward B. Meigs Dwight High Yield Fund None Michael K. Moran Heitman REIT Fund $1 - $10,000 J. Ray Nixon, Jr.* Barrow Hanley Value Fund None Paul Norris Dwight Intermediate Fixed Income Fund $1 - $10,000 Dwight Short Term Fixed Income Fund None Deborah A. Petruzzelli Barrow Hanley Core Bond Fund None Timothy J. Pire Heitman REIT Fund $10,001 - $50,000 Frank H. Reichel III TS&W Small Cap Value Fund Over $1,000,000 Denise Selden Copper Rock International Small Cap Fund None H. David Shea Copper Rock International Small Cap Fund None Sean M. Slein Dwight High Yield Fund None J. Stephen Thornborrow Large Cap Growth Fund None John S. Williams, CFA Barrow Hanley Core Bond Fund None Jeffrey D. Yurk Heitman REIT Fund None *As of June 30, 2011 In the table entitled “Other Accounts Managed” in the section of the SAI entitled “Exhibit C – Portfolio Manager Disclosure” on page C-6 of the SAI, Bradley J. Fretz is removed, and on pages C-5 through C-9 of the SAI the following Portfolio Managers are added: Robert J. Chambers, CFA* 1 Registered Investment Company with $654.4 million in total assets under management. 1 Other Pooled Investment Vehicle with $433.2 million in total assets under management. 31 Other Accounts with $2.6 billion in total assets under management. Timothy J. Culler, CFA* 1 Registered Investment Company with $390.4 million in total assets under management. 34 Other Accounts with $3.4 billion in total assets under management, of which 2 accounts ($508.1 million) are subject to a performance-based advisory fee. Mark Giambrone, CPA* 12 Registered Investment Companies with $4.9 billion in total assets under management, of which 1 account ($3.1 billion) is subject to a performance-based advisory fee. 2 Other Pooled Investment Vehicles with $297.7 million in total assets under management. 38 Other Accounts with $2.7 billion in total assets under management. J. Ray Nixon, Jr.* 2 Registered Investment Companies with $1.5 billion in total assets under management. 28 Other Accounts with $2.5 billion in total assets under management. *As of June 30, 2011 Distributed by Old Mutual Investment Partners R-11-06810/2011
